DETAILED ACTION
Applicants’ arguments, filed 25 July 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7, 12, 16, 18, 22, 31, 42, 55-60, 67, and 69-73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciaramella et al. (US 2018/0311336 A1) in view of Dong et al. (US 2013/0158021 A1).
Ciaramella et al. (hereafter referred to as Ciaramella) is drawn to a broad spectrum influenza virus vaccine, as of Ciaramella, title, wherein said vaccine is an RNA vaccine, as of Ciaramella, abstract. The vaccine of Ciaramella comprises mRNA and lipids, and the lipids of Ciaramella may be the following, as of Ciaramella, paragraph 0050, reproduced below.

    PNG
    media_image1.png
    172
    460
    media_image1.png
    Greyscale

The examiner has set forth the following table to compare Ciaramella to the claimed invention.

    PNG
    media_image2.png
    290
    1042
    media_image2.png
    Greyscale

As such, all of the prior art amounts for lipid ingredients appear to overlap with the claimed amounts. This overlap does not result in anticipation because the required amounts are not taught by a single prior art embodiment. However, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I). As this is the case here, there appears to be a prima facie case of obviousness.
Ciarmella does not teach cKK-E10.
Dong et al. (hereafter referred to as Dong) is drawn to formulations for delivering RNA, as of Dong, title and abstract, as well as paragraph 0031 of Dong. The composition of Dong may include cationic lipids, as of Dong, paragraphs 0529 and 0558. One such lipid appears to be cKK-E10, as of Dong, page 108, reproduced below.

    PNG
    media_image3.png
    450
    477
    media_image3.png
    Greyscale

Dong teaches that this lipid appears to be favorable, as of Dong, paragraph 0587.
Dong does not teach mRNA encoding an influenza antigen.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted the cKK-E10 lipid of Dong in place of the cationic lipid in Ciaramella to have been used in the composition of Ciaramella. Ciaramella teaches a composition comprising mRNA being delivered by a lipid particle comprising cationic lipid, neutral lipid, cholesterol, and PEG-lipid. Ciaramella teaches a wide range of cationic lipids that may be used in the composition, as of Ciaramella, e.g. paragraph 0416. The cKK-E10 of Dong appears to be useful as a cationic lipid for delivery of an RNA. As such, the skilled artisan would have been motivated to have substituted the cKK-E10 cationic lipid of Dong in place of the cationic lipid of Ciaramella to have been used in the lipid particle of Ciaramella for predictable delivery of the mRNA encoding an influenza antigen so that it can encode the antigenic protein and provoke an immune response with a reasonable expectation of success. The simple substitution of one known element (e.g. CKK-e10, as of Dong) in place of another (the cationic lipid of Ciaramella) to achieve predictable results (delivery of an mRNA so it can encode an influenza antigen and provoke an immune response) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
As to claim 1, the examiner notes that although Ciaramella teaches the term “sterol” rather than “cholesterol”, the sterol of Ciaramella may be cholesterol, as of Ciaramella, paragraph 0039.
As to claim 2, the amounts in Ciaramella, paragraph 0050, overlap with the amounts of cationic lipid, PEG lipid, and cholesterol. This results in a prima facie case of obviousness, as explained in the rejection of claim 1 above in view of MPEP 2144.05(I). The amount of neutral/helper lipid in Ciaramella does not overlap with the claimed amount, because Ciaramella teaches a maximum of 25% and claim 2 recites 30%. Nevertheless, generally, differences in concentration between the claimed invention and prior art will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, no evidence of criticality appears to have been presented. Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a particle comprising cationic lipid, non-cationic lipid, sterol, and PEG-lipid for delivery of a mRNA influenza vaccine has been taught by Ciaramella. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges by routine experimentation.
As to claim 3, for the purposes of examination, this claim is understood to require that only one of the requirements of the cationic lipid, the PEGylated lipid, and the sterol be taught by the prior art. Ciaramella teaches dioleoyl phosphatidylethanolamine (DOPE) as the neutral lipid, as of Ciaramella, paragraphs 0342, 0348, 0350, 0377, 0382, 0384, and 0496. Ciaramella teaches cholesterol as of at least paragraph 0039. Ciaramella teaches PEG-DMG as of at least paragraphs 0345 and 0346, and teaches PEG with a molecular weight of 2000 Daltons in paragraph 0345. This is understood to be sufficient to meet the claim requirements.
As to claim 7, Ciaramella teaches the amounts of various ingredients, as of paragraph 0050. See the following table, which was created by the examiner, to explain the teachings of Ciaramella.

    PNG
    media_image4.png
    567
    784
    media_image4.png
    Greyscale

The teachings of Ciaramella appear to overlap with the claimed requirements regarding the cationic lipid, PEG lipid, and cholesterol. This overlap results in a prima facie case of obviousness. See MPEP 2144.05(I). Regarding the neutral lipid (DOPE), generally, differences in concentration between the claimed invention and prior art will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, no evidence of criticality appears to have been presented. Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a particle comprising cationic lipid, non-cationic lipid, sterol, and PEG-lipid for delivery of a mRNA influenza vaccine has been taught by Ciaramella. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges by routine experimentation. See the above rejection of claim 2.
As to claim 12, Ciaramella teaches a mean diameter of 50-200 nm, as of Ciaramella, paragraph 0050. This is within the scope of the required 30-200 nm.
As to claim 16, Ciaramella teaches an open reading frame encoding an influenza virus protein, or an immunogenic fragment thereof in paragraph 0012.
As to claim 18, Ciaramella teaches an open reading frame encoding an influenza virus protein, or an immunogenic fragment thereof in paragraph 0012.
As to claim 22, Ciaramella teaches mRNA encoding the H1 antigen in paragraphs 0016-0018.
As to claim 31, Ciaramella teaches one codon optimized mRNA in paragraph 0024.
As to claim 42, Ciaramella teaches intramuscular injection in paragraph 0059.
As to claim 55, Ciaramella teaches kits generally, as of Ciaramella, paragraphs 0314 and 0318.
As to claim 56, Ciaramella teaches mRNA sequences encoding H1 hemagglutinin, as of Ciaramella, e.g. paragraph 0561. While there is no indication that this product was made by machine learning, the examiner notes that the teachings of Ciaramella are understood to read on the claimed requirements because Ciaramella teaches a mRNA encoding for a H1 hemagglutinin. While the sequence of Ciaramella was not produced by machine learning, the examiner notes that with regard to product-by-process claims, once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. See MPEP 2113(II) and see the section above entitled “Claim Interpretation”. In this case, the sequence of Ciaramella appear to be similar or the same as the claimed mRNA sequence at least because the sequence of Ciaramella codes for a H1 hemagglutinin antigen. As such, the burden is shifted to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art mRNA sequence.
As to claim 57, this is an independent claim reciting a mRNA molecule encapsulated in a lipid nanoparticle. The lipids in the nanoparticle appear to be essentially the same as those in claim 1; as such, the teachings of Ciaramella render claim 57 obvious for the same reason that they render claim 1 obvious. Ciaramella also teaches a mRNA encoding the H1 antigen derived from the influenza virus, as of Ciaramella, e.g. paragraph 0561, this reads on the claimed requirement that the composition include a mRNA having an open reading frame encoding an antigen derived from an influenza virus.
As to claim 58, the additional limitations of this claim appear to be essentially the same as the additional limitations of claim 2. As such, claim 58 has been rejected for essentially the same reason that claim 2 has been rejected.
As to claim 59, for the purposes of examination, this claim is understood to require that only one of the requirements of the cationic lipid, the PEGylated lipid, and the sterol be taught by the prior art. Ciaramella teaches dioleoyl phosphatidylethanolamine (DOPE) as the neutral lipid, as of Ciaramella, paragraphs 0342, 0348, 0350, 0377, 0382, 0384, and 0496. Ciaramella teaches cholesterol as of at least paragraph 0039. Ciaramella teaches PEG-DMG as of at least paragraphs 0345 and 0346, and teaches PEG with a molecular weight of 2000 Daltons in paragraph 0345. This is understood to be sufficient to meet the claim requirements. Additionally, this claim is rejected for essentially the same reason that claim 2 is rejected.
As to claim 60, Ciaramella teaches a mRNA encoding the H1 antigen derived from the influenza virus, as of Ciaramella, e.g. paragraph 0561, this reads on the additional requirement of the claim.
As to claim 67, Ciaramella teaches 200-400 nanograms of active agent in a 20 µL volume, as of Ciaramella, paragraph 0558. Ciaramella also teaches a ratio of lipid to RNA (e.g., mRNA) in lipid nanoparticles may be 5:1 to 20:1, 10:1 to 25:1, 15:1 to 30:1 and/or at least 30:1, as of Ciaramella, paragraph 0344. Using a 30:1 ratio, this would appear to indicate the presence of 6000-12,000 nanograms of lipid per 20 µL, which is 6-12 µg of lipid per 20 µL volume. This amount is between about 6/20 µg/µL (or mg/mL) and 12/20 µg/µL (or mg/mL), which is between about 0.3 and 0.6 mg/mL of the concentration of the total composition. This is less than the required 1 mg/mL. Nevertheless, Ciaramella indicates a lipid/RNA ratio of at least 30:1, and if that ratio were increased, then the concentration of total composition per a 20 µL volume would have also increased. As such, the skilled artisan would have been motivated to have optimized the concentration of the composition by optimizing the lipid to RNA ratio, wherein increased lipid to RNA ratio would have resulted in increased concentration. As Ciaramella specifically mentions the lipid/RNA ratio, it would have been understood to have been a result-effective variable. It would have been prima facie obvious for the skilled artisan to have optimized a result-effective variable, and as lipid to RNA ratio is specifically taught by Ciaramella, it would have been understood to have been a result-effective variable. See MPEP 2144.05(II)(B). Optimization of this ratio would have been expected to have resulted in optimization of the concentration as measured in mg/mL because with a specific concentration of RNA, a greater amount of lipids per RNA would have resulted in a greater concentration of the composition per unit volume.
As to claim 69, Ciaramella teaches a mRNA molecule encoding an influenza virus antigen, as of Ciaramella, e.g. paragraph 0010.
As to claim 70, Ciaramella teaches a coding region, a 5’ untranslated region, a 3’ untranslated region, and a poly(A) tail, which is a polyadenylation sequence, as of Ciaramella, paragraph 0233.
As to claim 71, Ciaramella teaches a chemical modification in the 5’ position of the uracil, as of Ciaramella, paragraph 0038.
As to claim 72, Ciaramella teaches at least up to 99% of the uracils being chemically modified, either in the entire composition or in the open reading frame, as of Ciaramella, paragraphs 0042-0043.
As to claim 73, Ciaramella teaches N1-methylpseudouridine modification in paragraph 0043.


Claims 1-3, 7, 12, 16, 18, 22, 31, 42, 55-60, 67, and 69-73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciaramella et al. (US 2018/0311336 A1) in view of Kuwae et al. (US 2021/0052646 A1).
Ciaramella et al. (hereafter referred to as Ciaramella) is drawn to a broad spectrum influenza virus vaccine, as of Ciaramella, title, wherein said vaccine is an RNA vaccine, as of Ciaramella, abstract. The vaccine of Ciaramella comprises mRNA and lipids, and the lipids of Ciaramella may be the following, as of Ciaramella, paragraph 0050, reproduced below.

    PNG
    media_image1.png
    172
    460
    media_image1.png
    Greyscale

The examiner has set forth the following table to compare Ciaramella to the claimed invention.

    PNG
    media_image2.png
    290
    1042
    media_image2.png
    Greyscale

As such, all of the prior art amounts for lipid ingredients appear to overlap with the claimed amounts. This overlap does not result in anticipation because the required amounts are not taught by a single prior art embodiment. However, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I). As this is the case here, there appears to be a prima facie case of obviousness.
Ciarmella does not teach cKK-E10.
Kuwae et al. (hereafter referred to as Kuwae) is drawn to a lipid nanoparticle comprising a cationic lipid and a non-cationic lipid, as of Kuwae, title and abstract. The composition of Kuwae may deliver mRNA, as of Kuwae, paragraphs 0014, 0042, 0049, 0273, and claim 3 of Kuwae. Kuwae teaches cKK-E10 as a cationic lipid as of paragraph 0161.
Kuwae does not teach mRNA encoding an influenza antigen.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted the cKK-E10 lipid of Kuwae in place of the cationic lipid in Ciaramella to have been used in the composition of Ciaramella. Ciaramella teaches a composition comprising mRNA being delivered by a lipid particle comprising cationic lipid, neutral lipid, cholesterol, and PEG-lipid. Ciaramella teaches a wide range of cationic lipids that may be used in the composition, as of Ciaramella, e.g. paragraph 0416. The cKK-e10 of Kuwae appears to be useful as a cationic lipid for delivery of a mRNA. As such, the skilled artisan would have been motivated to have substituted the cKK-e10 cationic lipid of Kuwae in place of the cationic lipid of Ciaramella to have been used in the lipid particle of Ciaramella for predictable delivery of the mRNA encoding an influenza antigen so that it can encode the antigenic protein and provoke an immune response with a reasonable expectation of success. The simple substitution of one known element (e.g. CKK-e10, as of Kuwae) in place of another (the cationic lipid of Ciaramella) to achieve predictable results (delivery of an mRNA so it can encode an influenza antigen and provoke an immune response) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
As to claim 2, the amounts in Ciaramella, paragraph 0050, overlap with the amounts of cationic lipid, PEG lipid, and cholesterol. This results in a prima facie case of obviousness, as explained in the rejection of claim 1 above in view of MPEP 2144.05(I). The amount of neutral/helper lipid in Ciaramella does not overlap with the claimed amount, because Ciaramella teaches a maximum of 25% and claim 2 recites 30%. Nevertheless, generally, differences in concentration between the claimed invention and prior art will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, no evidence of criticality appears to have been presented. Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a particle comprising cationic lipid, non-cationic lipid, sterol, and PEG-lipid for delivery of a mRNA influenza vaccine has been taught by Ciaramella. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges by routine experimentation.
As to claim 3, for the purposes of examination, this claim is understood to require that only one of the requirements of the cationic lipid, the PEGylated lipid, and the sterol be taught by the prior art. Ciaramella teaches dioleoyl phosphatidylethanolamine (DOPE) as the neutral lipid, as of Ciaramella, paragraphs 0342, 0348, 0350, 0377, 0382, 0384, and 0496. Ciaramella teaches cholesterol as of at least paragraph 0039. Ciaramella teaches PEG-DMG as of at least paragraphs 0345 and 0346, and teaches PEG with a molecular weight of 2000 Daltons in paragraph 0345. This is understood to be sufficient to meet the claim requirements.
As to claim 7, Ciaramella teaches the amounts of various ingredients, as of paragraph 0050. See the following table, which was created by the examiner, to explain the teachings of Ciaramella.

    PNG
    media_image4.png
    567
    784
    media_image4.png
    Greyscale

The teachings of Ciaramella appear to overlap with the claimed requirements regarding the cationic lipid, PEG lipid, and cholesterol. This overlap results in a prima facie case of obviousness. See MPEP 2144.05(I). Regarding the neutral lipid (DOPE), generally, differences in concentration between the claimed invention and prior art will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, no evidence of criticality appears to have been presented. Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a particle comprising cationic lipid, non-cationic lipid, sterol, and PEG-lipid for delivery of a mRNA influenza vaccine has been taught by Ciaramella. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges by routine experimentation. See the above rejection of claim 2.
As to claim 12, Ciaramella teaches a mean diameter of 50-200 nm, as of Ciaramella, paragraph 0050. This is within the scope of the required 30-200 nm.
As to claim 16, Ciaramella teaches an open reading frame encoding an influenza virus protein, or an immunogenic fragment thereof in paragraph 0012.
As to claim 18, Ciaramella teaches an open reading frame encoding an influenza virus protein, or an immunogenic fragment thereof in paragraph 0012.
As to claim 22, Ciaramella teaches mRNA encoding the H1 antigen in paragraphs 0016-0018.
As to claim 31, Ciaramella teaches codon optimization in paragraph 0024.
As to claim 42, Ciaramella teaches intramuscular injection in paragraph 0059.
As to claim 55, Ciaramella teaches kits generally, as of Ciaramella, paragraphs 0314 and 0318.
As to claim 56, Ciaramella teaches mRNA sequences encoding H1 hemagglutinin, as of Ciaramella, e.g. paragraph 0561. While there is no indication that this product was made by machine learning, the examiner notes that the teachings of Ciaramella are understood to read on the claimed requirements because Ciaramella teaches a mRNA encoding for a H1 hemagglutinin. While the sequence of Ciaramella was not produced by machine learning, the examiner notes that with regard to product-by-process claims, once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. See MPEP 2113(II) and see the section above entitled “Claim Interpretation”. In this case, the sequence of Ciaramella appear to be similar or the same as the claimed mRNA sequence at least because the sequence of Ciaramella codes for a H1 hemagglutinin antigen. As such, the burden is shifted to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art mRNA sequence.
As to claim 57, this is an independent claim reciting a mRNA molecule encapsulated in a lipid nanoparticle. The lipids in the nanoparticle appear to be essentially the same as those in claim 1; as such, the teachings of Ciaramella render claim 57 obvious for the same reason that they render claim 1 obvious. Ciaramella also teaches a mRNA encoding the H1 antigen derived from the influenza virus, as of Ciaramella, e.g. paragraph 0561, this reads on the claimed requirement that the composition include a mRNA having an open reading frame encoding an antigen derived from an influenza virus.
As to claim 58, the additional limitations of this claim appear to be essentially the same as the additional limitations of claim 2. As such, claim 58 has been rejected for essentially the same reason that claim 2 has been rejected.
As to claim 59, for the purposes of examination, this claim is understood to require that only one of the requirements of the cationic lipid, the PEGylated lipid, and the sterol be taught by the prior art. Ciaramella teaches dioleoyl phosphatidylethanolamine (DOPE) as the neutral lipid, as of Ciaramella, paragraphs 0342, 0348, 0350, 0377, 0382, 0384, and 0496. Ciaramella teaches cholesterol as of at least paragraph 0039. Ciaramella teaches PEG-DMG as of at least paragraphs 0345 and 0346, and teaches PEG with a molecular weight of 2000 Daltons in paragraph 0345. This is understood to be sufficient to meet the claim requirements. Additionally, this claim is rejected for essentially the same reason that claim 2 is rejected.
As to claim 60, Ciaramella teaches a mRNA encoding the H1 antigen derived from the influenza virus, as of Ciaramella, e.g. paragraph 0561, this reads on the additional requirement of the claim.
As to claim 67, Ciaramella teaches 200-400 nanograms of active agent in a 20 µL volume, as of Ciaramella, paragraph 0558. Ciaramella also teaches a ratio of lipid to RNA (e.g., mRNA) in lipid nanoparticles may be 5:1 to 20:1, 10:1 to 25:1, 15:1 to 30:1 and/or at least 30:1, as of Ciaramella, paragraph 0344. Using a 30:1 ratio, this would appear to indicate the presence of 6000-12,000 nanograms of lipid per 20 µL, which is 6-12 µg of lipid per 20 µL volume. This amount is between about 6/20 µg/µL (or mg/mL) and 12/20 µg/µL (or mg/mL), which is between about 0.3 and 0.6 mg/mL of the concentration of the total composition. This is less than the required 1 mg/mL. Nevertheless, Ciaramella indicates a lipid/RNA ratio of at least 30:1, and if that ratio were increased, then the concentration of total composition per a 20 µL volume would have also increased. As such, the skilled artisan would have been motivated to have optimized the concentration of the composition by optimizing the lipid to RNA ratio, wherein increased lipid to RNA ratio would have resulted in increased concentration. As Ciaramella specifically mentions the lipid/RNA ratio, it would have been understood to have been a result-effective variable. It would have been prima facie obvious for the skilled artisan to have optimized a result-effective variable, and as lipid to RNA ratio is specifically taught by Ciaramella, it would have been understood to have been a result-effective variable. See MPEP 2144.05(II)(B). Optimization of this ratio would have been expected to have resulted in optimization of the concentration as measured in mg/mL because with a specific concentration of RNA, a greater amount of lipids per RNA would have resulted in a greater concentration of the composition per unit volume.
As to claim 69, Ciaramella teaches a mRNA molecule encoding an influenza virus antigen, as of Ciaramella, e.g. paragraph 0010.
As to claim 70, Ciaramella teaches a coding region, a 5’ untranslated region, a 3’ untranslated region, and a poly(A) tail, which is a polyadenylation sequence, as of Ciaramella, paragraph 0233.
As to claim 71, Ciaramella teaches a chemical modification in the 5’ position of the uracil, as of Ciaramella, paragraph 0038.
As to claim 72, Ciaramella teaches at least up to 99% of the uracils being chemically modified, either in the entire composition or in the open reading frame, as of Ciaramella, paragraphs 0042-0043.
As to claim 73, Ciaramella teaches N1-methylpseudouridine modification in paragraph 0043.


Claim 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciaramella et al. (US 2018/0311336 A1) in view of Dong et al. (US 2013/0158021 A1), the combination further in view of Heyes et al. (US 2016/0256568 A1).
Claim 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciaramella et al. (US 2018/0311336 A1) in view of Kuwae et al. (US 2021/0052646 A1), the combination further in view of Heyes et al. (US 2016/0256568 A1).
Ciaramella is drawn to a lipid nanoparticle comprising a cationic lipid, a pegylated lipid, a cholesterol based lipid, and a helper lipid, as well as a mRNA encoding an antigen. Dong teaches cKK-E10 as the cationic lipid. See the rejection above over Ciaramella in view of Dong.
None of the above references teach a specific number of nucleic acid molecules per lipid particle.
Heyes et al. (hereafter referred to as Heyes) is drawn to mRNA molecules encapsulated in lipid particles, as of Heyes, title and abstract. Heyes appears to teach six mRNA molecules per particle, as of the figure on the front page of the document, which is reproduced below.

    PNG
    media_image5.png
    338
    475
    media_image5.png
    Greyscale

Elsewhere in the document, Heyes teaches one or more therapeutic mRNA molecules encapsulated within the lipid particle in paragraph 0121.
Heyes does not teach CKK-E10.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the composition of Ciaramella to have had a number of nucleic acid molecules per particle taught by Heyes. Ciaramella is drawn to nucleic acids such as mRNA encapsulated in a lipid nanoparticle. However, Ciaramella does not attempt to measure the number of nucleic acid molecules in a single particle. Heyes is also drawn to lipid particles encapsulating mRNA; however, Heyes teaches the number of nucleic acid molecules in a lipid nanoparticle. As such, the skilled artisan would have been motivated to have optimized the number of mRNA molecules of Ciaramella in a lipid nanoparticle of Ciaramella in view of the teachings of Heyes in order to have predictably delivered mRNA to a patient such that it would have encoded a protein in vivo with a reasonable expectation of success.
As to claim 68, the examiner takes the position that even if, purely en arguendo, the above-reproduced figure is not intended to describe exactly six mRNA molecules per particle, the skilled artisan would still have been motivated to have optimized the number of mRNA molecules per particle in view of the teachings of Heyes. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of lipid nanoparticles for delivering mRNA are taught by both Ciaramella and Heyes. Also, the general condition of measuring the number of nucleic acid molecules per particle is taught by Heyes, and Heyes suggests one or more nucleic acid molecules per particle in paragraph 0121. As such, it would not have been inventive for the skilled artisan to have discovered the number of nucleic acid molecules per particle by routine experimentation.


Claims 1-3, 7, 12, 16, 18, 22, 31, 42, 55-60, 67, and 69-73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciaramella et al. (US 2018/0311336 A1) in view of Dong et al. (US 2013/0158021 A1), the combination further in view of Bihi et al. (WO 2018/172426 A1).
Claims 1-3, 7, 12, 16, 18, 22, 31, 42, 55-60, 67, and 69-73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciaramella et al. (US 2018/0311336 A1) in view of Kuwae et al. (US 2021/0052646 A1), the combination further in view of Bihi et al. (WO 2018/172426 A1).
Claim 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciaramella et al. (US 2018/0311336 A1) in view of Dong et al. (US 2013/0158021 A1) and Heyes et al. (US 2016/0256568 A1), the combination further in view of Bihi et al. (WO 2018/172426 A1).
Claim 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciaramella et al. (US 2018/0311336 A1) in view of Kuwae et al. (US 2021/0052646 A1) and Heyes et al. (US 2016/0256568 A1), the combination further in view of Bihi et al. (WO 2018/172426 A1).
Ciaramella is drawn to a lipid nanoparticle for delivery of a mRNA encoding an influenza antigen. This lipid nanoparticle comprises cationic lipid, neutral (i.e. non-cationic lipid), cholesterol, and PEG lipid. Dong and Kuwai teach cKK-E10 as a cationic lipid. See the rejection above over Ciaramella in view of Dong and/or Kuwai by themselves.
For the purposes of this rejection, the examiner assumes that, purely en arguendo, the prior art does not teach or motivate the skilled artisan to have used dioleoyl phosphatidylethanolamine (DOPE) in an amount as high as 40%.
Bihi et al. (hereafter referred to as Bihi) is drawn to delivery of an immunostimulatory RNA molecule, in this case for the influenza A nucleoprotein, as of Bihi, title and abstract. Bihi teaches the following, as of page 14, relevant text reproduced below.

    PNG
    media_image6.png
    365
    900
    media_image6.png
    Greyscale

Bihi teaches that DOTMA is a cationic lipid, as of Bihi, page 18, second to last paragraph, and DOPE a neutral lipid, as of Bihi, page 18, last paragraph.
Bihi differs from the claimed invention at least because the influenza nucleoprotein is not the elected H1 antigen; these are separate proteins of the influenza virus.
It would have been prima facie obvious for one of ordinary skill in the art to have optimized the amount of DOPE to have been in an amount as high as 9 times that of the cationic lipid to as low as less than a fourth of the amount of the cationic lipid or smaller. Both Ciaramella and Bihi are drawn to a nanoparticle comprising cationic lipids for deliver of an RNA which encodes an influenza antigen in vivo. Both Ciaramella and Bihi teach a cationic lipid and DOPE; however, Bihi teaches that a broad range of ratios of cationic lipid to DOPE are suitable for such delivery. As such, the skilled artisan would have been motivated to have optimized the amount of DOPE in the composition of Ciaramella to have been in the range taught by Bihi in order to have predictably delivered the RNA of Ciaramella with a reasonable expectation of success.
As to the dependent claims, these are rejected for essentially the same reasons as set forth above.


Response to Arguments
Applicant has presented arguments regarding the previously applied rejections, as of applicant’s response on 25 July 2022 (hereafter referred to as applicant’s response). These arguments are addressed below.
Applicant argues that there are unexpected results associated with the instantly claimed invention, as of applicant’s response, page 13, bottom paragraph and page 14, top paragraph. These unexpected results cite instant figure 1A, figure 4, and table 3 of the instant application. Figure 1A is reproduced below.

    PNG
    media_image7.png
    346
    882
    media_image7.png
    Greyscale

The terms “lipid A” and “lipid B” appear to be defined in the following manner, as of figure 1B, reproduced below.

    PNG
    media_image8.png
    99
    518
    media_image8.png
    Greyscale

Also see page 6, paragraph 0033 of the instant specification, which is reproduced below.

    PNG
    media_image9.png
    211
    681
    media_image9.png
    Greyscale

As such, “Lipid B” appears to be the claimed invention.
With regard to the formulation MC3, this appears to have the following formulation, as of the instant specification on page 79, paragraph 00289, relevant text reproduced below.

    PNG
    media_image10.png
    166
    679
    media_image10.png
    Greyscale

In view of this teaching, the examiner has cited Jayaraman et al. (Angewandte Chemie International Edition, Vol. 51, 2012, pages 8529-8533). Jayaraman et al. (hereafter referred to as Jayaraman) teaches lipid nanoparticles intended for siRNA delivery, as of Jayaraman, page 8529, title and abstract. The lipid nanoparticle of Jayaraman comprises the following cationic lipid, as of Jayaraman, relevant figure reproduced below.

    PNG
    media_image11.png
    300
    664
    media_image11.png
    Greyscale

The formulation of Jayaraman comprises the following lipids in the following molar ratios, as of Jayaraman, page 8530, left column, top paragraph, relevant text reproduced below.

    PNG
    media_image12.png
    159
    675
    media_image12.png
    Greyscale

As such, Jayaraman teaches the cationic lipid at 40 mol%, the PEGylated lipid at 10 mol%, cholesterol at 40 mol%, and DSPC as the helper lipid at 40 mol%. As best understood by the examiner, this is the formulation of MC3 used as a comparative example in the instant application, e.g. at figure 1.
The examiner has drawn the following table in an attempt to compare the inventive example of the instant application (e.g. “Lipid B”), the comparative example of the instant application (e.g. MC3) and the prior art of Ciaramella.

    PNG
    media_image13.png
    529
    1168
    media_image13.png
    Greyscale

Going back to instant figure 1A, the examiner does not dispute applicant’s position that the formulation of “Lipid B”, which is the claimed invention, has superior results over MC3. This is shown as of instant figure 1A, as well as Table 3 of the instant application, which show that the “Lipid B” formulation results in at least five times more gene expression on average as compared with the “MC3” formulation.
Nevertheless, in order to overcome a prior art rejection based upon superior results, applicant must compare the claimed invention to the closest prior art. See MPEP 716.02(e). In this case, it is the examiner’s position that the comparative example “MC3” is not as close to the claimed invention as the composition of Ciaramella. This is because “MC3” has a significantly higher PEG concentration than the claimed invention. In support of the examiner’s position that the amount of PEG would have been known to have been critical regarding nucleic acid expression, the examiner cites Mui et al. (Molecular Therapy – Nucleic Acids, Vol. 2, 2013, pages 1-8). Mui teaches the following on page 1 in the abstract, wherein the relevant text has been reproduced below.

    PNG
    media_image14.png
    136
    1148
    media_image14.png
    Greyscale

Mui also teaches the following on page 3, right column, relevant text reproduced below.

    PNG
    media_image15.png
    152
    558
    media_image15.png
    Greyscale

As such, the teachings of Mui appear to indicate that increasing PEG concentration from 1.5 mol% to 3.5 mol% can have detrimental effects in nucleic acid delivery in certain cases.
 As such, in view of the teachings of Mui, the skilled artisan would have expected that the very high PEG concentration of 10 mol% would have had detrimental effects on nucleic acid delivery as compared with a lipid nanoparticle with a lower amount of PEG such as 1.5 mol%. The skilled artisan would have had a reasonable expectation that the prior art lipid nanoparticle of Ciaramella, which uses 1.5 mol% PEG, would have had superior results to MC3 and would have had similar results to “Lipid B” because it would not have had the extremely high amount of PEG present in the comparative example of MC3 of 10 mol%. Therefore, the feature which results in “Lipid B” having superior results “MC3” would appear to be a property already present in the prior art; namely, the use of PEG in an amount of about 1.5 mol%. Therefore, the comparison of the claimed invention to MC3 does not appear to be a comparison to the closest prior art and is not understood to be probative of non-obviousness.
In applicant’s response on page 14, applicant argues that Dong does not teach encapsulation of mRNA, and is drawn to encapsulation of siRNA (small interfering RNA). Applicant argues that encapsulation of siRNA in the prior art would not be predictable of encapsulation of substantially larger mRNA. This is not persuasive. Ciaramella teaches encapsulation of mRNA in lipid nanoparticles, and teaches a large number of cationic lipids that are suitable for this purpose. See Ciaramella, end of paragraph 0378 and paragraph 0380. As such, there would have been a reasonable expectation that substitution of cKK-E10 in Dong in place of the cationic lipid of Ciaramella in the lipid nanoparticle of Ciaramella would have resulted in a composition capable of delivering mRNA. The examiner also ntoes that Ciaramella teaches that the lipid nanoparticles used in the study of Ciaramella had been previously used to deliver siRNA, as of paragraph 0229 of Ciaramella, indicating that similar formulations can be used to deliver mRNA as those used to deliver siRNA.
With regard to the Kuwae reference, applicant argues that none of the working examples of Kuwae comprise cKK-E10, as of applicant’s arguments, page 14, bottom paragraph. This is not persuasive. Patents are relevant as prior art for all they contain. See MPEP 2123. As such, the fact that cKK-E10 was not in a working example in Kuwae is insufficient to overcome the applied rejection.
Applicant then argues that in Kuwae, the amount of cationic lipid is significantly higher than the claimed amount, and the amount of helper lipid is significantly lower than the claimed amount, as of applicant’s response, page 14, bottom paragraph. This is not persuasive because the teachings of the combination of Ciaramella and Kuwae still provide motivation for the skilled artisan to have used cationic lipid and helper lipid in the claimed amount. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See MPEP 2145(IV). The examiner also notes here that by applicant’s own admission, Kuwae teaches about 1.4 mol% PEG lipid, as of applicant’s argument, page 14, bottom paragraph. This appears to be closer to the claimed invention as compared with comparative example “MC3”, which the examiner understands to include 10 mol% PEG. As such, Kuwae further bolster’s the examiner’s position that the comparison of the claimed invention to “MC3” does not appear to be a comparison to the closest prior art.
Applicant does not appear to have provided additional arguments regarding Bihi. As such, the rejection over Ciaramella in view of Dong or Kuwae, and further in view of Bihi has been maintained.
The examiner clarifies that the newly cited references Jayaraman et al. (Angewandte Chemie International Edition, Vol. 51, 2012, pages 8529-8533) and Mui et al. (Molecular Therapy – Nucleic Acids, Vol. 2, 2013, pages 1-8) are not part of the statement of rejection and are newly cited in order to address applicant’s position regarding unexpected results.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612